 Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 1 of 16 PageID 1



                      IN THE UNITIED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

ANDREW ROSS and AMY ROSS                                  CASE NO.:

       Plaintiffs,

vs.

BRANCH BANKING AND TRUST
CORPORATION;                                              DEMAND FOR TRIAL BY JURY

      Defendant.
________________________________/

                                         COMPLAINT

       COMES NOW, Plaintiffs AMY ROSS (hereinafter “Amy” individually) and ANDREW

ROSS (hereinafter “Andrew” individually)(hereinafter “Plaintiffs” collectively), by and through

their undersigned counsel, and sues Defendant, BRANCH BANKING AND TRUST

CORPORATION (hereinafter “BB&T”) and in support thereof respectfully alleges violations of

the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

                               PRELIMINARY STATEMENT

       1.      This is an action for actual damages, statutory damages, punitive damages, costs

and attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”).

       2.      The FCRA enacted to promote the accuracy, fairness, and privacy of consumer

information contained in the files of consumer reporting agencies and in doing so promoted the

efficiency and public confidence in the banking system.

       3.      BB&T has violated the FCRA with respect to Plaintiffs by failing to correct

inaccurate representations made on credit reports.



                                                1
 Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 2 of 16 PageID 2



                                 JURISDICTION AND VENUE

        4.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1337(a)

under 15 U.S.C.§1681p with respect to Plaintiffs’ FCRA claims.

        5.     Venue is proper as a substantial part of the events or omissions giving rise to the

claims occurred in this judicial district. 28 U.S.C. § 1391(b)(2)

                                            PARTIES

        6.     Plaintiffs are natural persons, who at all times relevant resided in this judicial

district.

        7.     At all relevant times and cited herein, Plaintiffs are consumers as defined by 15 §

USC 1681(a)(b) and (c).

        8.     Plaintiffs are persons as defined by 15 § USC 1681(a)(b).

        9.     Upon information and belief, BB&T is a financial holdings company with its

principal place of business in Winston-Salem, North Carolina. Defendant does business and has

branch offices across multiple states, including Pinellas County, Florida.

                                  FACTUAL ALLEGATIONS

        10.    On October 23, 2002, Plaintiffs executed a Mortgage in favor of Homecomings

Financial Network, Inc., now Bank of America, N.A.

        11.    The Mortgage on October, 23, 2002 secured the purchase of Plaintiff’s personal

residence located at 2121 Egret Drive, Clearwater, Florida 33764 and was evidenced by a

promissory note in the amount of $203,700.00.

        12.    On October 17, 2007, Plaintiffs executed a second mortgage in favor of Bank

Atlantic, which was subsequently acquired by BB&T and the source of this lawsuit.




                                                 2
 Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 3 of 16 PageID 3



       13.    The second mortgage was a lien against the personal residence with a maximum

principal indebtedness of $200,000.00.

       14.    In 2008, Plaintiffs faced financial hardships as a result of the collapse of the

banking and mortgage industry and struggled to maintain payments on their mortgages in order

to keep their home.

       15.    As a result of the financial crisis Plaintiffs fell behind on their first mortgage;

however, Plaintiffs continued to make timely payments on their second mortgage to Bank

Atlantic and subsequently BB&T.

       16.    After April, 2012, Plaintiffs never missed a payment on their second mortgage to

BB&T despite the overwhelming financial hardships they faced.

       17.    Ultimately, in an attempt to restructure their first mortgage with Bank of America

and address other consumer debts, Plaintiffs filed bankruptcy on April 17, 2012.

Chapter 13 Bankruptcy

       18.    On April 17, 2012, Plaintiffs initiated a bankruptcy case by filing a voluntary

petition for relief under Chapter 13 of the Bankruptcy Code.

       19.    The purpose of Plaintiffs filing bankruptcy was to restructure and/or modify their

first mortgage with Bank of America in order to keep their home.

       20.    Notice of Plaintiffs’ bankruptcy case was sent to all creditors on or about April

18, 2012.

       21.    In their bankruptcy plan, Plaintiffs proposed monthly payments to Bank of

America in order to cure the arrearages for their first mortgage; with respect to their second

mortgage, Bank Atlantic n/k/a BB&T would continue to be paid directly and outside the

bankruptcy plan.



                                               3
 Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 4 of 16 PageID 4



       22.     On January 7, 2013 Plaintiffs’ Chapter 13 Plan was confirmed. The Confirmed

Plan provided for, inter alia:

               Section (G) Secured Claims/Lease Claims Paid Direct by the Debtor: The

               following secured claims/lease claims are to be paid direct to the creditor or lessor

               by the Debtor outside the Plan. The automatic stay is terminated in rem as to

               these creditors and lessors upon the filing of this Plan. Nothing herein is intended

               to terminate any codebtor stay or to abrogate the Debtor’s state law contract

               rights.   The Plan must provide for the assumption of lease claims/in the

               Lease/Executory Contract section below.

               Name of Creditor: Bank Atlantic       Property/Collateral: Residence: 2121 Egret

                                                     Drive Clearwater, FL 33764

       23.     During the course of their Chapter 13 Bankruptcy case, Plaintiffs paid all of the

required plan payments to the Trustee in addition to making all payments directly to Bank

Atlantic, n/k/a BB&T; all payments made outside of the bankruptcy plan were timely.

       24.     In or about May 2017, Plaintiffs were contacted by BB&T regarding the

maturation of their second mortgage and entered into an agreement to modify the balloon

payment resulting from the loan maturing.

       25.     Plaintiffs received their Chapter 13 discharge on June 22, 2017.

       26.     Approximately one month after receiving their Bankruptcy discharge, Plaintiffs

finalized the terms of the modification and established a Fixed Option on their line of credit and

continued making payments as agreed to BB&T.

       27.     To date, Plaintiffs have made all payments in a timely manner to Bank Atlantic

and BB&T and have remained current despite their financial struggles and the bankruptcy filing.



                                                 4
 Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 5 of 16 PageID 5



Plaintiffs Credit

       28.     Shortly after receiving their bankruptcy discharge, Andrew applied for a Sam’s

Club credit card in or about December 2017.

       29.     Unfortunately, Andrew was denied for the credit card by Synchrony Bank due to

negative reporting on his credit report by Bank Atlantic and BB&T.

       30.     Andrew became aware that Bank Atlantic and BB&T were reporting as having

been included in Chapter 13 bankruptcy and/or discharged in bankruptcy despite the fact that the

mortgage was never included in bankruptcy, was paid directly to Defendant at all times by

Plaintiffs, and was never discharged.

       31.     Upon discovering the inaccurate credit reporting by both Bank Atlantic and

BB&T, Plaintiffs sent dispute letters to Equifax Information Services, Inc. (hereinafter

“Equifax”), Experian Information Solutions, Inc. (hereinafter “Experian”), TransUnion, LLC

(hereinafter “TransUnion”), BB&T and Bank Atlantic. In the dispute letters, Plaintiffs notified

Equifax, Experian, TransUnion, BB&T and Bank Atlantic that Plaintiffs filed bankruptcy as

husband and wife in order to restructure their mortgage debt and the Bank Atlantic and BB&T

accounts were inaccurately reporting as a part of the bankruptcy despite not being included in the

bankruptcy and being paid outside of the chapter 13 bankruptcy plan.

       32.     The purpose of Plaintiffs disputing the credit reporting was to correct the

inaccurate reporting to reflect that Plaintiffs maintained a satisfactory payment history on their

second mortgage and that their second mortgage was not included in their bankruptcy or

discharged in bankruptcy.

       33.     Plaintiffs specifically intended and were successful to exclude the second

mortgage with Bank Atlantic n/k/a BB&T from their bankruptcy.



                                                5
 Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 6 of 16 PageID 6



Results of the Dispute

       34.      Plaintiffs initially disputed the credit reporting inaccuracies in or about December

of 2017 after being denied for credit by Synchrony Bank.

       35.      In response to their dispute, Plaintiffs received a letter from TransUnion dated

January 4, 2018.

       36.      As a result of the dispute, Andrew’s TransUnion credit report was updated in

relevant part as follows:

             a. The Bank Atlantic Account information was updated to show the account as

                “current; paid or paying as agreed”

             b. The BB&T line entry showing the BB&T account 5069163730372**** as

                included in the bankruptcy was verified as “Account Included in Bankruptcy”.

       37.      The trade line reported for Bank Atlantic was corrected; however, the BB&T

trade line remained inaccurate, despite BB&T having acquired Bank Atlantic, and upon

information and belief, being responsible for the credit reporting of Bank Atlantic.

       38.      On or about August 15, 2018, Amy sent a second dispute letter to TransUnion,

Experian, Equifax, BB&T, and Bank Atlantic; while Andrew sent a second dispute letter to

Experian, Equifax, BB&T and Bank Atlantic in an effort to again address and correct the

inaccurate credit reporting.

       39.      In response to the August 15, 2018 dispute letter, Equifax deleted the Bank

Atlantic account in its entirety from Andrew’s credit report. The trade line showing BB&T

account 5069163730372**** was verified as included in “Bankruptcy Chapter 13”.

       40.      All changes made by Equifax in response to the dispute remain inaccurate.




                                                 6
 Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 7 of 16 PageID 7



        41.     The Bank Atlantic trade line should not have been deleted from the credit report

and should be reported as paid, closed, never late, and/or purchased by another lender. Deleting

the trade line in its entirety is still an inaccurate representation of the account.

        42.     The BB&T trade line should be reporting as current, paying, and /or paying as

agreed and should not include any reference to being included in bankruptcy or discharged in

bankruptcy.

        43.     Experian responded to the dispute letter and updated the BB&T account,

5069163730372****, as follows:

          i.    Status before dispute: discharged through Bankruptcy Chapter 13. The account is

                scheduled to continue on record until April 2019.

         ii.    Status after dispute: Paid, closed. This account is scheduled to continue on

                record until April 2019.

        44.     The BB&T trade line should be reporting as current, paying, and /or paying as

agreed and should not include any reference to being included in bankruptcy or discharged in

bankruptcy.

        45.     TransUnion responded to Amy’s dispute letter and updated both the BB&T

account 5069163730372**** and Bank Atlantic account 135047740**** as deleted.

        46.     Neither the Bank Atlantic nor the BB&T trade line should have been deleted from

the credit report. Deleting the trade lines in their entirety is still an inaccurate representation of

the accounts.

        47.     The Bank Atlantic trade line should be reported as paid, closed, never late, and/or

purchased by another lender.




                                                    7
 Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 8 of 16 PageID 8



        48.     The BB&T trade line should be reporting as current, paying, and /or paying as

agreed and should not include any reference to being included in bankruptcy or discharged in

bankruptcy.

        49.     Equifax responded to Amy’s dispute letter and deleted the Bank Atlantic account

in its entirety from her credit report and verified the BB&T account 5069163730372**** as

included in the bankruptcy.

        50.     The Bank Atlantic trade line should not have been deleted from the credit report

and should be reported as paid, closed, never late, and/or purchased by another lender. Deleting

the trade line in its entirety is still an inaccurate representation of the account.

        51.     The BB&T trade line should be reporting as current, paying, and/or paying as

agreed and should not include any reference to being included in bankruptcy or discharged in

bankruptcy.

        52.     Experian responded to Amy’s dispute letter and deleted the Bank Atlantic account

in its entirety from her credit report and verified the BB&T account 5069163730372****, stating

“the company that reported the information has certified to Experian that the information is

accurate. This item was not changed as a result of our processing of your dispute…”.

        53.     The Bank Atlantic trade line should not have been deleted from the credit report

and should be reported as paid, closed, never late, and/or purchased by another lender. Deleting

the trade line in its entirety is still an inaccurate representation of the account.

        54.     The BB&T trade line should be reporting as current, paying, and/or paying as

agreed and should not include any reference to being included in bankruptcy or discharged in

bankruptcy.

Continued Impact of Inaccurate Reporting



                                                    8
 Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 9 of 16 PageID 9



       55.     In September 2018, Andrew applied for a Fidelity Visa Signature Card and was

denied due to Defendant’s inaccurate credit reporting, which Defendant has failed to correct.

       56.     On or about October 2, 2018, Plaintiffs met with a Mortgage Broker to refinance

the mortgages on their primary residence.

       57.     Plaintiffs were notified that the BB&T mortgage was reporting on their credit

reports as included in the bankruptcy, despite Plaintiffs multiple disputes and attempts to correct.

       58.     The reporting of the BB&T account as included in bankruptcy as well as the

deletion of satisfactory payment history for the Bank Atlantic account resulted in the denial for

their mortgage loan consolidation.

       59.     TransUnion’s deletion of the BB&T second mortgage created an immense

problem because a lien is recorded against the property but TransUnion’s report fails to reflect

such lien or any payment history on that lien.

       60.     To date, Equifax, TransUnion, and Experian’s inaccurate reporting of Plaintiffs’

BB&T and Bank Atlantic trade lines continues to paint a false and damaging picture of Plaintiffs

by adversely affecting Plaintiffs’ account balance/credit amount ratio and by failing to accurately

report Plaintiffs’ timely monthly payment history.

       61.     Plaintiffs feel helpless in their efforts to regain control of their creditworthiness.

Further, repeated denials based on Defendant’s inaccurate reporting has caused Plaintiffs

embarrassment, frustration, distrust and anxiety.

       62.     Plaintiffs have spent significant hours attempting to cure the inaccuracies with

Defendant and have been unable to resolve the inaccurate reporting.

                                        CLAIMS FOR RELIEF

                                        COUNT I
                          BB&T’S VIOLATION OF 15 U.S.C § 1681 et seq.

                                                 9
Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 10 of 16 PageID 10




         63.     Plaintiffs re-allege and reincorporate paragraphs 1 through 59 above.

         64.    The aforementioned reports are “consumer reports” as defined by 15 U.S.C. §

1681a(d)(1).

         65.    15 U.S.C. §1681e(b) states whenever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of

the information concerning the individual about whom the report relates.

         66.    15 U.S.C. §1681s-2(b)(1) states:

             After receiving notice of a dispute with regard to the completeness or
             accuracy of any information provided by a person to a consumer
             reporting agency, the person shall-
                            A. Conduct an investigation with respect to the
                                disputed information;
                            B. Review all relevant information provided by the
                                consumer       reporting   agency     pursuant    to
                                §1681i(a)(2);
                            C. Report the results of the investigation to the
                                consumer agency;
                            D. If the investigation finds that the information is
                                incomplete or inaccurate, report those results to all
                                other consumer reporting agencies to which the
                                person furnished the information and that compile
                                and maintain files on consumers on a nationwide
                                basis; and
                            E. If an item of information disputed by a consumer is
                                found to be inaccurate or incomplete or cannot be
                                verified after any reinvestigation for purposes of
                                reporting to a consumer reporting agency only, as
                                appropriate, based on the results of the
                                reinvestigation promptly—
                                   i.   Modify that item of information;
                                  ii. Delete that item of information; or
                                 iii. Permanently block the reporting of that item
                                        of information.

       67.      Upon information and belief, pursuant to 15 U.S.C. § 1681i(a)(2), BB&T received

Plaintiffs’ dispute letters from all three bureaus.



                                                   10
Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 11 of 16 PageID 11



       68.     BB&T violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an

investigation with respect to the disputed information.

       69.     BB&T violated §1681s-2(b)(1)(B) by failing to review all relevant information

provided by the defendant CRA’s.

       70.     Had BB&T conducted a reasonable investigation to determine whether the

disputed information was inaccurate, BB&T would have discovered that their predecessor, Bank

Atlantic was not included on Plaintiffs’ Chapter 13 bankruptcy case, and promptly and

accurately modified those items of information, deleted those items of information or

permanently blocked the reporting of that item of information.

       71.     Had BB&T reviewed the payment history, it would have revealed that all

payments came directly from Plaintiffs and not from the bankruptcy trustee.

       72.     BB&T violated §1681s-2(b)(1)(A) by failing to report the results of the

investigation to Equifax, Experian, and TransUnion.

       73.     BB&T violated §1681s-2(b)(1)(A) by failing to promptly and accurately modify

that item of information; delete that item of information; or permanently block the reporting of

that item of information.

       74.     §1681s-2(b)(1)(A) provided [a]ny person who willfully fails to comply with any

requirement imposed under the FCRA with respect to any consumer is liable to that consumer in

an amount equal to the sum of –

                  i.   Any actual damages sustained by the consumer as a result of the failure or

                       damages of not less than $100 and not more than $1,000.

                 ii.   Such amount of punitive damages as the court may allow; and




                                                11
Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 12 of 16 PageID 12



                iii.        In the case of any successful action to enforce any liability under this

                            section, the costs of the action together with reasonable attorney’s fees as

                            determined by the court.

       75.     §1681s-2(b)(1)(A) provides [a]ny person who is negligent in failing to comply

with any requirement imposed under the FCRA with respect to any consumer is liable to that

consumer in an amount equal to the sum of –

                  i.        Any actual damages sustained by the consumer as a result of the failure;

                            and

                 ii.        In the case of any successful action to enforce any liability under this

                            section, the costs of the action together with reasonable attorney’s fees as

                            determined by the court.

       76.     BB&T’s complete indifference as to its obligations under the FCRA reveal a

conscious disregard for the rights of Plaintiffs, and the injuries suffered by Plaintiffs are attended

by circumstances or fraud, malice, and wanton and willful conduct, calling for the imposition of

punitive damages.

       WHEREFORE, Plaintiffs request the following relief:

                       i.    Find BB&T in violation of §1681s-2(b)(1)(A)

                    ii.      Award any actual damages to Plaintiff as a result BB&T violation;

                  iii.       Award any additional damages, as the Court may allow, in an amount

                             not to exceed $1,000.00 for each such violation;

                  iv.        Award any punitive damages, as the Court may allow;




                                                       12
Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 13 of 16 PageID 13



                     v.   Award the costs of the action, together with any attorney’s fees incurred

                          in connection with such action as the Court may deem to be reasonable

                          under the circumstances; and

                   vi.    Award such other relief as this Court deems just and proper.

                                               COUNT II
                    BB&T, as successor in interest to Bank Atlantic’s, VIOLATION OF
                                         15 U.S.C § 1681 et seq.

       77.      Plaintiffs re-allege and reincorporate paragraphs 1 through 59 above.

       78.      In 2012, while Plaintiffs were in the midst of their bankruptcy proceedings, Bank

Atlantic was acquired by BB&T and BB&T became the successor in interest to Plaintiffs’ Bank

Atlantic mortgage.

       79.      As a result of BB&T’s acquisition of Bank Atlantic, BB&T is responsible for the

credit reporting as it relates to Bank Atlantic.

       80.      The aforementioned reports are “consumer reports” as defined by 15 U.S.C. §

1681a(d)(1).

       81.      15 U.S.C. §1681e(b) states whenever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of

the information concerning the individual about whom the report relates.

       82.      15 U.S.C. §1681s-2(b)(1) states:

             After receiving notice of a dispute with regard to the completeness or accuracy of any

             information provided by a person to a consumer reporting agency, the person shall-

             After receiving notice of a dispute with regard to the completeness or
             accuracy of any information provided by a person to a consumer
             reporting agency, the person shall-

                           A. Conduct an investigation with respect to the
                              disputed information;

                                                   13
Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 14 of 16 PageID 14



                          B. Review all relevant information provided by the
                             consumer        reporting   agency     pursuant    to
                             §1681i(a)(2);
                          C. Report the results of the investigation to the
                             consumer agency;
                          D. If the investigation finds that the information is
                             incomplete or inaccurate, report those results to all
                             other consumer reporting agencies to which the
                             person furnished the information and that compile
                             and maintain files on consumers on a nationwide
                             basis; and
                          E. If an item of information disputed by a consumer is
                             found to be inaccurate or incomplete or cannot be
                             verified after any reinvestigation for purposes of
                             reporting to a consumer reporting agency only, as
                             appropriate, based on the results of the
                             reinvestigation promptly—
                                i. Modify that item of information;
                                ii. Delete that item of information; or
                                iii. Permanently block the reporting of that item
                                      of information.
        83.     Upon information and belief, pursuant to 15 U.S.C. § 1681i(a)(2), BB&T received

Plaintiffs’ dispute letters from all three bureaus.

        84.     BB&T violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an

investigation with respect to the disputed information.

        85.     BB&T violated §1681s-2(b)(1)(B) by failing to review all relevant information

provided by the defendant CRA’s.

        86.     Had BB&T conducted a reasonable investigation to determine whether the

disputed information was inaccurate, BB&T would have discovered that their predecessor, Bank

Atlantic was not included on Plaintiffs’ Chapter 13 bankruptcy case, and promptly and

accurately modified those items of information, deleted those items of information or

permanently blocked the reporting of that item of information.

        87.     BB&T violated §1681s-2(b)(1)(A) by failing to report the results of the

investigation to Equifax, Experian, and TransUnion.

                                                  14
Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 15 of 16 PageID 15



       88.      BB&T violated §1681s-2(b)(1)(A) by failing to promptly and accurately modify

that item of information; delete that item of information; or permanently block the reporting of

that item of information.

       89.      §1681s-2(b)(1)(A) provided [a]ny person who willfully fails to comply with any

requirement imposed under the FCRA with respect to any consumer is liable to that consumer in

an amount equal to the sum of –

             a. Any actual damages sustained by the consumer as a result of the failure or

                damages of not less than $100 and not more than $1,000.

             b. Such amount of punitive damages as the court may allow; and

             c. In the case of any successful action to enforce any liability under this section, the

                costs of the action together with reasonable attorney’s fees as determined by the

                court.

       90.      §1681s-2(b)(1)(A) provides [a]ny person who is negligent in failing to comply

with any requirement imposed under the FCRA with respect to any consumer is liable to that

consumer in an amount equal to the sum of –

          i.    Any actual damages sustained by the consumer as a result of the failure; and

         ii.    In the case of any successful action to enforce any liability under this section, the

                costs of the action together with reasonable attorney’s fees as determined by the

                court.

       91.      BB&T’s complete indifference as to its obligations under the FCRA reveal a

conscious disregard for the rights of Plaintiffs, and the injuries suffered by Plaintiffs are attended

by circumstances or fraud, malice, and wanton and willful conduct, calling for the imposition of

punitive damages.



                                                 15
Case 8:19-cv-00156-EAK-CPT Document 1 Filed 01/22/19 Page 16 of 16 PageID 16



      WHEREFORE, Plaintiffs request the following relief:

                 i. Find BB&T in violation of §1681s-2(b)(1)(A)

                 ii. Award any actual damages to Plaintiff as a result BB&T violation;

                iii. Award any additional damages, as the Court may allow, in an amount not

                    to exceed $1,000.00 for each such violation;

                iv. Award any punitive damages, as the Court may allow;

                 v. Award the costs of the action, together with any attorney’s fees incurred in

                    connection with such action as the Court may deem to be reasonable under

                    the circumstances; and

                vi. Award such other relief as this Court deems just and proper.

DATED this 22nd day of January, 2019.


                                           Respectfully submitted,

                                           /s/ Octavio Gomez_______________
                                           Octavio “Tav” Gomez, Esquire
                                           Florida Bar #: 0338620
                                           Morgan & Morgan, Tampa, P.A.
                                           One Tampa City Center
                                           201 N. Franklin Street, Suite 700
                                           Tampa, Florida 33602
                                           Telephone: (813) 225-6745
                                           Facsimile: (813) 225-5402
                                           Primary Email: TGomez@ForThePeople.com
                                           Attorney for Plaintiff




                                             16
